Citation Nr: 0028321	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right shoulder.

2.  Entitlement to a compensable rating for a scar on the 
left nose as a residual of a gunshot wound.

3.  Entitlement to service connection for hearing loss with 
associated tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) regional office and 
insurance center (RO&IC) in Philadelphia, Pennsylvania, that 
denied the veteran's claim for a rating in excess of 20 
percent for residuals of a gunshot wound to the right 
shoulder, denied a compensable rating for a nose scar, and 
denied service connection for hearing loss. 


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the veteran's right 
shoulder are manifested by a deep penetrating wound from a 
shell fragment wound without debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; it is productive of some residual pain and 
limitation of motion of the right shoulder and is reflective 
of not more than moderate muscle disability.

2.  The veteran's service-connected nose scar residual from a 
gunshot wound is no more than slightly disfiguring.  

3.  The veteran's service-connected nose scar residual from a 
gunshot wound is not poorly nourished with repeated 
ulceration and is not tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound of the right shoulder are 
not more than 20 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.50, 4.51, 4.54, 4.73, Diagnostic Code 5303 
(1996); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 
(1999).

2.  A nose scar as a residual of a gunshot wound is not 
compensably disabling according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in November 
1944 he sustained a penetrating wound to the right shoulder 
in combat.  A December 1944 service medical record shows that 
the veteran had a very small foreign body (metallic) imbedded 
in the acromion which would not be removed unless indications 
arose.  X-rays taken of the right shoulder in December 1944 
revealed a fracture through the distal end of the acromial 
process, with downward displacement of the distal fragment.  
There was a 5 x 15 millimeter metallic fragment body 
immediately lateral to the fracture site.  The veteran was 
diagnosed in December 1944 as having a shell wound (higher 
explosive), penetrating, right shoulder, moderately severe, 
and fracture, incomplete, tip of acromion, right.

An X-ray report of the veteran's right shoulder in January 
1945 revealed an opaque metallic foreign body measuring 1.3 x 
6 centimeters imbedded or close to the posterior outer end of 
the acromion process of the scapula.  There was a fracture at 
that point with bone fragments in good position. 

In addition to the right shoulder injury, the veteran's 
service medical records also show that in May 1945 he 
sustained a gunshot wound to the face in combat.  He was 
diagnosed as having a laceration wound to the nose and 
underwent debridement and 6 silk sutures for the nose.  

A separation examination report in February 1946 notes that 
the veteran sustained a wound, penetrating, right shoulder, 
shell fragment, in enemy action in November 1944, and a 
wound, laceration, tip of nose, incurred by a bullet in enemy 
action in March 1945.  Findings revealed scars on the 
veteran's nose and right shoulder which were incurred in 
military service and were symptomatic, but not disqualifying.  
Findings also revealed pain in the veteran's right shoulder 
with prolonged use incurred in military service. 

In May 1946 the RO granted service connection for gunshot 
wound of the right shoulder assigning a 20 percent rating.  
The RO also granted service connection for a nose laceration 
assigning a 10 percent rating.

In a September 1947 rating decision the RO proposed reducing 
the veteran's 20 percent rating for a gunshot wound of the 
right shoulder to 10 percent disabling, and his nose 
laceration disability to a noncompensable rating.  These 
reductions went into effect in December 1947.

In November 1978, pursuant to an October 1978 Board decision, 
the RO increased the veteran's 10 percent rating for 
residuals of a gunshot wound to the right shoulder to 20 
percent disabling effective April 23, 1976.

A November 1987 VA examination report notes that the veteran 
had been shot with a grazing type of bullet across the tip of 
his nose.  On examination he had a grossly normal shaped nose 
without significant disfigurement.  The scar was slightly 
irregular, approximately 3 centimeters in total length, and 
was well healed.  It was nontender, nonadherent, 
nonhypertrophied and soft.  The examiner said that the scar 
must be viewed in close proximately to the nose since it was 
not perceptible at any appreciable distance.  The examiner 
stated that the veteran had a well healed scar over the 
distal nose area without gross disfigurement of the nose.  He 
said that the scar formation was difficult to see with the 
naked eye unless in close proximity to the nose.

In May 1993 the veteran filed a claim for increased ratings 
for his service-connected disabilities stating that these 
disabilities were getting worse.  He said that his shoulder 
was very sore and that he could hardly use it, and that his 
nose still bothered him.  

In a September 1993 rating decision the RO denied the 
veteran's claim for a rating in excess of 20 percent for 
residuals of a gunshot wound to the right shoulder and for a 
compensable evaluation for a scar of the nose as a residual 
of a gunshot wound.

At a hearing at the regional office in July 1994, the veteran 
testified that his right shoulder hurt mostly when he threw 
or performed overhand work.  He said that he was able to 
perform overhand work, but that it bothered him and would 
become numb.  He said that his underhand was fine.  He said 
that he hadn't been to a VA outpatient clinic for his right 
shoulder in approximately 10 years.  He said that he retired 
at age 62, but that his right shoulder used to bother him 
when he performed work as a welder at a steel company.  In 
regard to his nose scar, the veteran said that this bothered 
him the most psychologically.  He said the scar was 
noticeable to him when he shaved and that people sometimes 
asked him about it thus triggering memories of the war.  He 
denied having any problems breathing through his nose and 
said that it did not hurt.  He said that the scar was visible 
and showed up more in certain weather.  

In a September 1994 statement the veteran said that the scar 
on his nose could be clearly seen and that he was embarrassed 
to go out in public.  He also said that he always had pain in 
his nose.

In May 1996 the veteran had his right shoulder evaluated by a 
VA examiner.  The examiner noted that the veteran had limited 
motion and was unable to use the arm overhead such as to 
throw a ball.  He also noted that the veteran had trouble 
getting the arm into a position behind him.  Minimal pain was 
noted, but there was definite limitation of motion.  Weather 
changes did not seem to have an influence and there was no 
gross abnormality seen.  Findings revealed three scars in a 
line running from the top of the veteran's right shoulder at 
the level of the acromioclavicular joint, distally at a 
slight angle.  They were well healed and nontender.  There 
were no areas of anesthesia about them.  There was no 
evidence of any atrophy of the interossei muscle.  Reflexes 
were present, brisk and equal.  Active motion of the right 
shoulder revealed abduction to 80 degrees, flexion to 90 
degrees, extension to 20 degrees, internal rotation to 80 
degrees, and external rotation to 45 degrees.  The veteran 
had trouble placing his right hand behind his occiput.  There 
was no evidence of any change of sensation to light touch or 
pinprick in either upper extremity.  No areas of anesthesia 
were noted.  The examiner interpreted a 1982 X-ray as showing 
a shell fragment lying horizontally in the region of the 
right acromioclavicular joint, almost horizontal.  It 
measured approximately 1/2 inch in length and 1/2 inch in 
thickness.  He saw evidence of one radiopaque entity.  He 
diagnosed the veteran as having shell fragment wound, right 
shoulder, with limitation of motion of the right shoulder.

Also in May 1996 the veteran underwent a VA examination for 
his scars.  At this time he was noted to have a linear scar, 
slightly irregular that measured 3 centimeters in length on 
his nose.  On palpation there was no tenderness elicited.  
The veteran also had two scars on the right shoulder 
secondary to shrapnel wounds from gunshot wounds in service.  
This resulted in scarring of the right posterior shoulder.  
These scars measured 3 centimeters x 2 centimeters.  They 
were nonpainful on palpation and were slightly depressed.  
The veteran was diagnosed as having scar on the nose 
secondary to gunshot wound, no therapy necessary, and 
shrapnel skin wounds to the right posterior shoulder.  
Photographs of the veteran's nose were taken at this 
examination.

At a VA orthopedic examination in April 1998, the veteran 
said that he continued to experience pain in his right 
shoulder and had limited motion.  He also said that he had 
difficulty reaching certain things.  He said that it was 
"about par" the same way it had been for quite a while.  
There were no reports of pain in the arm or neck, but was 
limited to the tip of the shoulder and slightly posteriorly 
on the right shoulder.  The weather was not noted to have any 
influence, but activity did.  On examination the veteran held 
his shoulders level.  The examiner identified three scars on 
the veteran's right shoulder that moved very well without 
sensory deficit in the region.  There were no tender spots 
upon palpation of the acromion, but the veteran was noted to 
have complained bitterly of the depth of pressure applied 
around the whole acromial area.  Active motions of the right 
shoulder included flexion to 90 degrees, abduction to 75 
degrees, extension to 20 degrees, internal rotation to 70 
degrees and external rotation to 30 degrees.  The veteran 
could reach overhead on the right to 90 degrees, and on the 
left to 170 degrees.  He was able to get his right hand in 
his hip pocket and behind his head.  The examiner was unable 
to feel anything on palpation.  He said that he hit one spot 
that the veteran stated was more tender than the others, and 
there was tenderness on his deep palpation around the 
circumference of the acromion.  The examiner's review of the 
veteran's old X-rays revealed a triangular shaped, metallic 
shadow 1/8 inch in its widest diameter, 3/16 inch in its 
longest, but abutting against the acromion.  He diagnosed the 
veteran as having retained shell fragment wound, right 
shoulder, deep to deltoid against the acromion, symptomatic. 

On file is a VA examination report dated in April 1998 noting 
that the veteran had a 3 centimeter linear scar on the nose 
that ran from the tip to the left side.  The lesion was 
nontender on palpation.  The examiner relayed the veteran's 
report that the scar had some slight pain associated with it.  
He diagnosed the veteran as having gunshot wound with 
resulting scar of the nose, no therapy noted at that time.

At a VA examination in October 1998, the veteran complained 
that the discomfort in his right shoulder was getting worse.  
He also said that the discomfort was not constant and was 
definitely associated with work activity.  He said that 
Tylenol seemed to "hold it".  He said that routinely it was 
a dull ache, but if he attempted any vigorous activity, it 
became a deep gnawing-type of pain.  He reported difficulty 
reaching overhead, and that on certain positions and 
activities he experienced a numbness around the shoulder with 
very little radiation, maybe an inch or two laterally, but 
never into the arm or forearm.  Findings revealed a 3 1/2 inch 
healed scar on the right shoulder that was not sensitive, and 
no areas of anesthesia.  Active motions of the right shoulder 
revealed flexion to 90 degrees, abduction to 80 degrees, 
extension to 20 degrees, internal rotation to 80 degrees and 
external rotation to 35 degrees.  The veteran was able to 
reach overhead on the right to 90 degrees and on the left to 
160 degrees.  There was a very slight irritability when the 
examiner manipulated deeply over the superior surface of the 
acromion, and he could feel a little crepitation with this.  
Radial pulses were equal bilaterally.  Reflexes were brisk 
and equal bilaterally.  The veteran's old X-rays were 
reviewed revealing a metallic wedge-shaped shadow, superior 
surface, mid acromion.  The veteran was diagnosed as having a 
retained foreign body, right shoulder. 

II.  Legal Analysis

The veteran's claim for increased ratings for residuals of a 
gunshot wound injury, right shoulder, and a residual nose 
scar from a gunshot wound, is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history when assigning a disability rating, it is the present 
level of disability that is of primary concern. 38 C.F.R. 
§§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Right Shoulder

Before addressing the question of a higher evaluation for the 
veteran's right shoulder wound, it should be pointed out that 
the schedular criteria by which muscle injuries are rated 
changed during the pendency of the veteran's appeal to the 
Board.  See 62 Fed. Reg. No. 30235-30240 (Jun. 3, 1997) 
(effective July 3, 1997).  Thus, adjudication of the claim 
must now include consideration of both the old and new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The RO 
advised the veteran of the new criteria in a Supplemental 
Statement of the Case in December 1988.  

Notwithstanding the above-noted rule, a review of the 
provisions in effect prior to and subsequent to July 3, 1997, 
regarding the veteran's muscle injury reveals that there is 
no substantive difference between these provisions, that 
neither of the criteria is deemed to be more favorable to the 
veteran than the other.  Therefore the new criteria will be 
applied.

The veteran is currently in receipt of a 20 percent 
evaluation for his gunshot wound injury under Diagnostic Code 
5303 for moderate disability to the dominant arm, Muscle 
Group III.  This muscle group includes the pectoralis major I 
(clavicular); (deltoid).  (Function:  Elevation and abduction 
of arm to level of shoulder, act with 1 with 2 Group II in 
forward and backward swing of the arm).  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (1999).  A 30 percent rating is warranted for a 
moderately severe disability and a 40 percent rating is 
warranted for a severe disability.

Guidance for evaluating muscle disabilities is found under 
38 C.F.R. § 4.56 (1999).  Specifically, paragraph (b) 
provides that a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
of the muscles damaged.  Paragraph (c) provides that for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

Paragraph (d) (3) provides that a "moderately severe" 
disability of the muscles contemplates a through and through 
or deep penetrating wound by small high velocity or large 
low-velocity missile, with debridement, pro-longed infection 
or sloughing of soft parts, and intermuscular scarring.  A 
"severe" disability of the muscles contemplates a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture of open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft part, intermuscular binding and scarring."  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint or cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of the inability to keep up with work 
requirements.  

Objective findings for a moderately severe muscle disability 
under 38 C.F.R. § 4.56(d)(3)(iii) provide for entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

In regard to limitation of motion, VA's ratings schedule 
provides for a 20 percent rating for limitation of motion of 
the arm at shoulder level, a 30 percent rating for limitation 
of motion of the arm midway between the side and shoulder 
level, and a 40 percent rating for limitation of motion of 
the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Consideration under this code also 
involves a possible additional rating for limitation of 
motion due to functional loss caused by pain, repetitive use 
or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran's inservice gunshot wound injury to the right 
shoulder does not meet the criteria under Diagnostic Code 
5303 for a moderately severe disability to Muscle Group III.  
Service medical records show that he sustained a penetrating 
wound to the right shoulder from a shell fragment with no 
evidence of residual debridement or prolonged infection.  
There is also no evidence of sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56 (3).  Instead, the 
findings are consistent with the classification of a moderate 
disability under paragraph 4.55 (2) defined as a "through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high-velocity missile, residuals of 
debridement, or prolonged infection."

As far as the cardinal signs and symptoms of this injury, the 
veteran has "uncertainty" of movement in regard to overhead 
reaching.  In this regard, he reported at a VA examination in 
1996 that he was unable to use the arm overhead such as to 
throw a ball.  Findings revealed that he had overhead 
reaching in the right shoulder of 90 degrees compared to 170 
degrees on the left.  At a later VA examination in 1998 he 
similarly demonstrated overhead reaching of 90 degrees 
compared to 160 degrees on the left.  Another cardinal sign 
and symptom that is evident is fatigue pain.  The veteran 
repeatedly asserts that his pain is affected by activity.  In 
this regard, he reported at a VA examination in 1998 that his 
right shoulder discomfort was not constant and was definitely 
associated with work activity.  He went on to say that 
routinely it was a dull ache, but if he attempted any 
vigorous activity, it became a deep gnawing-type of pain.  It 
should be noted that the cardinal signs and symptoms of 
muscle disability are required under the criteria for both a 
moderate and moderately severe disability.  However, a 
moderately severe disability also requires evidence, if 
present, of inability to keep up with work requirements.  In 
this regard, the veteran testified in 1994 that he had 
retired from his job as a welder at a steel company due to 
his age, but that his right shoulder had bothered him when 
performing his duties.  He did not state, nor does the 
evidence show, that he had been unable to perform his work 
duties as a result of his muscle disability.  He also 
testified that he had not sought medical attention for his 
right arm in a number of years.

In regard to objective findings, examination findings do not 
demonstrate positive evidence of impairment as is required 
for a moderately severe disability classification in regard 
to muscle strength, substance and atrophy.  38 C.F.R. § 4.56, 
(d)(3)(iii).  More specifically, findings at VA examinations 
in May 1996 and October 1998 revealed that the circumference 
of the veteran's right arm of 11 3/4 was actually greater than 
the circumference of the veteran's left arm of between 11 and 
11 1 1/4.  The veteran's grip was excellent bilaterally, and he 
fanned his fingers well.  There was no evidence of atrophy of 
the interossei muscle and his adductor pinch was fine.  

Additional findings in May 1996 revealed two scars on the 
veteran's right shoulder secondary to shrapnel wounds, each 
measuring 3 centimeters by 2 centimeters.  However, a 
separate rating for symptomatic scars is not warranted in 
this case since these scars were nonpainful on palpation.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804; Eseban v. Brown, 
6 Vet. App. 259 (1994).  Moreover, the examiner noted at a VA 
examination in April 1998 that the scars moved very well and 
that there was no sensory deficit in the region. Also, it was 
noted at an VA examination in October 1998 that the scar on 
the veteran's right shoulder was healed, not sensitive, and 
that there were no areas of anesthesia.  Diagnostic Codes 
7803, 7805.

By considering the veteran's muscle injury under the 
applicable limitation of motion code, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, it is evident that objective findings 
do not meet the criteria for a higher than 20 percent rating.  
See also 38 C.F.R. § 4.71, Plate I.  Although the veteran was 
noted to have definite limitation of motion of the right 
shoulder at a VA examination in May 1996, his demonstrated 
motions on the right of flexion to 90 degrees, abduction to 
80 degrees and internal rotation to 80 degrees are not 
consistent with limitation of motion of the arm midway 
between the veteran's right side and shoulder level.  
Findings at a later VA examination in October 1998 in regard 
to flexion, abduction and internal rotation of the right 
shoulder were identical to the findings in May 1996.  This 
determination does not change even after considering an 
additional rating due to functional loss such as pain on 
motion, weakness and/or incoordination.  38 C.F.R. § 4.40, 
445, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  This is 
so based on the actual range of motion studies demonstrated 
by the veteran as well as the fact that the veteran's pain 
was noted at the May 1996 examination to be minimal and at 
the October 1998 examination to not be constant and relieved 
by Tylenol.  Moreover, it is important to note that pain and 
fatigue are cardinal symptoms of muscle injury and, as such, 
these symptoms are already contemplated in the veteran's 20 
percent evaluation under Code 5303.  See 38 C.F.R. § 4.50 
(1996) and 38 C.F.R. § 4.56(c) (1999).  

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 20 percent for residuals of a 
gunshot wound, right shoulder, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Residual Nose Scar

The criteria for rating disfiguring scars of the head, face 
and neck are found under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under this code, a 0 percent rating is warranted for 
slightly disfiguring scars, a 10 percent rating is warranted 
for moderately disfiguring scars and a 30 percent rating is 
warranted for severe scars, especially if producing a marked 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformities of one side of face or marked or 
repugnant bilateral disfigurement.  

A Note following Code 7800 states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

For superficial scars that are poorly nourished with repeated 
ulceration a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

For superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran contends that his scar is noticeable, especially 
in certain weather conditions and that he is sometimes 
embarrassed to be out in public.  He also said that it was 
bothersome and involved pain.

An examiner performing a VA examination in 1987 described the 
veteran's nose scar as slightly irregular and approximately 3 
centimeters in total length.  He remarked that it had to be 
viewed in close proximity to the nose since it was not 
perceptible at any appreciable distance.  He summarized by 
stating that the veteran had a well healed scar over the 
distal nose area without gross disfigurement of the nose.  He 
said that the scar formation was difficult to see with the 
naked eye unless in close proximity to the nose.

At a more recent VA examination in May 1996, the examiner 
described the veteran's nose scar the same as in 1987, i.e., 
that it was slightly irregular and measured 3 centimeters in 
length.  He also said that on palpation there was no 
tenderness elicited.  The scar was likewise noted to be 
nontender on palpation by a VA examiner in April 1998, 
although the examiner relayed the veteran's report that there 
was some pain associated with it.  Photographs of the 
veteran's nose are on file.

As far as disfigurement, the veteran's nose scar is no more 
than slightly disfiguring.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  This is based on the description of the scar as 
being well healed and measuring 3 centimeters in length on 
the nose and on the examiner's notation in 1987 that the scar 
was difficult to see by the naked eye unless in close 
proximity to the veteran.  A scar of this degree simply does 
not meet the criteria for moderate disfigurement.  Id. 

As far as symptomatology, there is no evidence that the scar 
is poorly nourished with repeated ulceration or is tender and 
painful on objective demonstration.  Diagnostic Codes 7803, 
7804.  In fact, the scar was specifically found to be 
nontender on palpation at the 1987 and 1996 examinations.  
Although the veteran has subjective complaint of experiencing 
pain associated with his nose scar, such pain was not found 
on objective demonstration, which is a criterion for a 
compensable rating under Code 7804.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for a residual nose scar as a 
result of a gunshot wound, the benefit of the doubt doctrine 
is not for application, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound, right shoulder, is denied.

A compensable rating for a residual nose scar, gunshot wound, 
is denied.


REMAND

In December 1998 the RO issued the veteran a Supplemental 
Statement of the Case addressing the issue of service 
connection for hearing loss with associated tinnitus.  This 
is the most recent Supplemental Statement of the Case of 
record in regard to this issue.  Subsequent to December 1998, 
the RO received additional evidence including a summary of 
outpatient treatment from June 1999 to June 2000, along with 
actual treatment records.  These records show that the 
veteran was treated on more than one occasion for his hearing 
and they reflect diagnoses of sensorineural hearing loss.  

Pursuant to 38 C.F.R. § 19.37(a), evidence received by the RO 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  The above-noted evidence is considered to be 
evidence pertinent to the veteran's claim for service 
connection for hearing loss with associated tinnitus and must 
first be considered by the RO.  This is to ensure compliance 
with due process requirements.

In addition, it does not appear that all available VA 
treatment records are on file that pertain to the veteran's 
hearing loss.  While the additional evidence as noted above 
includes actual treatment records dated in November and 
December 1999 regarding the repair and replacement of hearing 
aids, there appear to be additional pertinent treatment 
records that are not on file.  This is evident when reviewing 
the summary of outpatient treatment.  Consequently, an 
attempt must be made to obtain all available medical records 
for this claimed disability. These VA records are considered 
to be constructively before the Board and must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1991).  In the event 
that the VA records are unavailable, the RO should inform the 
veteran in writing of the evidence necessary to complete his 
application for service connection for hearing loss with 
associated tinnitus.  38 U.S.C.A. § 5103; Robinette v. Brown, 
8 Vet. App. 69 (1995).

As a final point, the Board observes that in adjudicating 
this claim, the RO has not, to date, considered the 
application of 38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d).  
This is pertinent due to the veteran's assertion that his 
hearing loss is related to service when he was caught in a 
mortar attack and a shell, mortar round burst.  In light of 
the foregoing, in reconsidering this issue, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, No. 00-7021, 2000 U.S. App. LEXIS 22680 (Fed. Cir. 
September 8, 2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VAMC in 
Allentown, Virginia, and obtain records 
of treatment that the veteran obtained at 
that facility, particularly any records 
showing treatment for hearing loss.  All 
records obtained should be associated 
with the claims file.  

2.  After completion of the action 
outlined above, the RO should review all 
of the evidence of record pertaining to 
the veteran's claim of service connection 
for hearing loss with associated 
tinnitus.  The RO should also consider 
the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  If the claim 
of service connection is not granted, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative and they should be given a 
reasonable opportunity to respond.  

The claims folder should then be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 



